w
               I
                                                                   ’
       .   ’


1.



                   \




                         OFFICE   OF THE ATTORNEY       GENERAL        OF TEXAS
                                               AUSTIN
     QlnN.mG MANN
     Amrl” .m-



                   Honorable Nolen L. Sewell
                   County Attorney
                   Wlse County
                   DBOBtUr,Texas

                   Dear sir:


                              V:e have your lett
                   quest the opinion OS this &
                   only orre eye Kould be 81fg1
                   the provisions   of Article 2                           ivil     statutes   os
                   Tours, whlcC roads in part

                        pupils, who is
                        age and a oc
                        sound in bo
                                                           of thla provision $23to
                                                          nsgorted in the sohool bus.
                                                          ort to define the terzi *a




                               It is our opinion,   therefore     that'           your question is
                                                      .


    ..




         Honorable Nolen L. Bewell,   Pa&e 2.


         on8 largely of tad,  the determination of vahlch must rest
         la the eraroles of the sound dlsoretloa veated la the eohool
         board.
                                                Very truly   yours
                                          A!l'TORNEYGEN%'%AL
                                                         OBTI%AB


                                                      Walter R. Koch
                                                            Aesl8taxA

         WRXr AW


         APPROVED
                AUG26, 1940




                                                    APFROVED
                                                opinion oomaittee
                                          Y.         By BXB
                                                       ohairmen




: